department of the treasury internal_revenue_service washington d c date number release date cc intl br5 tl-n-6780-99 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel cc wr sca sd attn yvonne peters from paul epstein senior technical reviewer cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer parent c d e f g h j k accounting firm date date date date date date tl-n-6780-99 date date date date date date date date month z year year year year country a state a state b business x dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurem s t u v w x tl-n-6780-99 issue sec_1 whether the transfer of dollar_figured by taxpayer to parent for the guarantee by parent of c and d's equity contributions to g is subject_to tax under sec_4371 of the internal_revenue_code whether the business profits article of the treaty exempts the dollar_figured transfer from u s taxation as commercial or industrial profits not attributable to a permanent_establishment maintained by parent within the united_states conclusion sec_1 the transfer of dollar_figured by taxpayer to parent is not subject_to tax under sec_4371 because the transfer does not constitute a payment for insurance or an indemnity_bond as defined in sec_4371 in the case at hand there is insufficient risk-shifting and risk-distribution to constitute insurance or an indemnity_bond within the context of insurance and thus within the context of sec_4371 in addition a guarantee by a parent_corporation of the debt of a subsidiary is not a transaction contemplated by sec_4371 the purpose of sec_4371 was to equalize the competitive positions of domestic insurance_companies that are subject_to u s taxation and foreign insurers that are not subject_to such tax assuming that parent does not maintain a permanent_establishment in the united_states to which its u s source guarantee income is attributable the business profits article of the treaty will exempt such income from u s taxation only if the income is derived in connection with the active_conduct_of_a_trade_or_business by parent in country a if the payment is not derived in connection with the active_conduct_of_a_trade_or_business by parent in country a the payment will not constitute industrial_or_commercial_profits under the treaty and will be subject_to percent withholding_tax we do not have sufficient facts on which to base a determination as to whether the guarantee fee if such form is respected will be considered to be attributable to the active_conduct by parent of a trade_or_business in country a thus we cannot make a determination as to whether such income would be exempt from u s taxation under the business profits article of the treaty facts taxpayer is a wholly owned u s subsidiary of parent a country a corporation taxpayer is engaged in business x tl-n-6780-99 year on date year taxpayer and parent entered into a memorandum of understanding mou regarding their participation in a business x project in the united_states with f an unrelated domestic_corporation the mou included the following provisions paragraph development loan - through a special purpose subsidiary taxpayer will provide a development loan to fund the project in return taxpayer and or the subsidiary will receive a fee and a return on the loan paragraph equity underwriting - for consideration and in return of providing back-up guaranty for taxpayer’s and or the special purpose subsidiary’s equity contributions to the project and for arranging the source of funds for the subsidiary’s actual equity contribution taxpayer will transfer to parent the special purpose subsidiary’s rights to receive an equity distribution from the project receiving rights paragraph optional right - taxpayer will have an option to purchase from parent the receiving rights at fair_market_value upon completion of the project year on date year prior to commencement of the project f formed g a limited_partnership under state b law for the purpose of developing financing constructing owning and operating the project g’s initial partners were two domestic subsidiaries of f h and j h held a t general_partnership interest and j held a u limited_partnership_interest on date year h and taxpayer executed a joint development agreement under which h would be the primary developer of the project and taxpayer would participate as co-developer by providing funding specifically taxpayer agreed to loan g dollar_figurea development loan and to provide equity funding upon completion of the project equal to the lesser_of v or the project’s cost not to exceed dollar_figureb the joint development agreement required parent to execute a guarantee of this equity funding the agreement contemplated that most of the project’s cost would be funded by other entities using a combination of debt and equity contributions the debt would consist of a construction loan which was expected to be in the full amount of the project cost of dollar_figuref and a permanent or term_loan which was tl-n-6780-99 expected to be in the full amount of the project cost accompanied by a standby_letter_of_credit facility with a term of approximately years from the term_loan closing under the terms of the joint development agreement taxpayer was entitled to a developer fee ranging from s to s of the funds taxpayer loaned to g and a management fee of the same percentage range depending on the closing date of the construction loan and or term_loan these fees were to be paid out of the proceeds of the construction loan at the time of the construction loan closing or later delay interest accrued to the extent the construction loan or term_loan closed after certain specified dates any unpaid portion of taxpayer fees or delay interest outstanding as of the term_loan closing was to be converted to debt pursuant to the joint development agreement taxpayer provided a dollar_figurea development loan to g on date year the loan was non-interest bearing unless g defaulted taxpayer secured the funds for the development loan through a dollar_figureb line of credit from e a domestic financing subsidiary of parent e was entitled to interest equal to libor plu sec_75 basis points plus additional interest equal to v of taxpayer’s book income subject_to the restrictions that total interest payable would not exceed the maximum interest rate permitted under applicable law and that additional interest would not exceed of the outstanding principal in the middle of or late in month z k provided the dollar_figuref construction loan to g k also agreed to make capital contributions at a later date to g in exchange for a limited_partnership_interest a condition of k’s construction loan and capital contributions was that parent would provide k a guarantee of taxpayer’s equity funding ie c and d’s capital contributions to g discussed below parent executed the guarantee several weeks later on date year a portion of the proceeds from the construction loan from k was used to pay off taxpayer’s dollar_figurea development loan and pay taxpayer a s developer fee on date year taxpayer formed two subsidiaries c and d apparently for the purpose of participating in the project according to the examination_division the books_and_records of c and d show that they are shell_corporations eight days later on date year j withdrew from g and c and d became w and x limited partners in g respectively as a result of a dollar_figurec initial aggregate contribution c and d agreed to make additional equity contributions to g so that its aggregate contributions totaled dollar_figuree on the same day parent executed a guarantee in favor of g and k with respect to c and d’s dollar_figuree equity contributions the taxpayer states that parent was at risk for the dollar_figuree equity contribution since parent supported e by guaranteeing the lending which e made to taxpayer tl-n-6780-99 see idr ie response 4a date additionally if e was unwilling or unable to make the loan at the time the equity contribution was due parent ’s backup guarantee would have been called upon this is exactly what was contemplated by paragraph of the mou which provides that in addition to providing the backup guarantee parent would arrange a source of funding for the equity contribution id c and d obtained the funds from loans from e of dollar_figureg and dollar_figureh respectively through a dollar_figureb line of credit from e both loan documents were dated date year e was entitled to interest equal to libor plu sec_75 basis points and additional interest in the form of an equity kicker equal to v of g’s equity distribution to c and d total interest_paid to e however was not to exceed v of the outstanding loan principal although the loan documents are dated date year c and d did not contribute the loan proceeds until date year the current status of the loans from e to c and d is unknown we note that the closing date of the loans was before the date c and d came into existence year in a letter dated date year taxpayer indicated to parent that taxpayer wished to execute its optional right to repurchase the equity rights that taxpayer had transferred to parent in accordance with the date year mou the letter identified three conditions of the exercise of the option parent will relinquish the receiving rights based on the market_value the current condition is the net present_value based on pre- tax irr -18 taxpayer requests parent to arrange the guaranty as the equity contribution commitment under the construction_period the amount would be determined after the construction closing based on the project base case cash_flow less than a month later on date year taxpayer and parent signed a document entitled agreement of clarification regarding the date year mou the four items discussed in the agreement of clarification were parent’s obligations to provide a guaranty for taxpayer’s and or its special purpose subsidiary’s equity contributions to the project and for arranging the source of funds for the subsidiary’s actual equity tl-n-6780-99 contribution see paragraph of mou would apply during the construction_period only the receiving right constitutes an undertaking by taxpayer c and d to pay parent for parent ’s undertakings in paragraph of the mou by remittances out of a portion of the equity distributions and merely represents an agreed-upon means by which to pay a fee to parent for its surety and assistance services and not a payment to parent for any kind of property interest the remittances specified in paragraph hereof are intended to compensate parent for its undertakings arising pursuant to paragraph of the mou such amount having a quantifiable value to which the parties agreed at the time of the original execution of the mou the option available to taxpayer c and d in paragraph of the mou is a lump sum payment option that represents an election available to taxpayer c and d to prepay its fee at fair_market_value and not to purchase any kind of property right from parent also on date year taxpayer and parent executed another agreement regarding the amount taxpayer would pay for exercising its optional right referring to an attached document base case cash_flow taxpayer agreed to pay parent dollar_figured by date year the precise reason for the dollar_figured payment is unclear and the taxpayer appears to have provided inconsistent explanations for the payment the date year agreement refers to taxpayer’s exercise of its optional right as the reason for the dollar_figured payment but notes to taxpayer’s consolidated financial statements state that the payment was for service provided by parent in connection with securing taxpayer ’s limited_partnership_interest in g further an idr response states that the dollar_figured payment was compensation_for guaranteeing the taxpayer-e loan and for guaranteeing the dollar_figuree capital contributions of c and d idr ie response 7a date we currently only have documentation of parent’s guarantee in favor of k and g relating to c and d’s dollar_figuree capital_contribution obligations less than a month later taxpayer paid dollar_figured to parent on date year taxpayer apparently obtained these funds through a loan from e although it is unclear whether this loan was part of or separate from the dollar_figureb credit line extended to taxpayer that taxpayer drew upon to make the development loan to g in a letter dated date year accounting firm provided taxpayer an appraisal of the fair_market_value of the amount of the fee paid_by taxpayer to parent tl-n-6780-99 pursuant to the mou specifically accounting firm calculated a range of reasonable pre-tax discount rates to be applied to the projected future cash flows from g to taxpayer accounting firm concluded that a pre-tax discount rate was reasonable it is unknown whether accounting firm provided a prior appraisal the letter which is dated approximately two months after the dollar_figured transfer is labeled revised besides the dollar_figured payment from taxpayer to parent parent did not receive any return on its equity rights in g or any other income from the project taxpayer contends that it transferred an income stream not equity rights to parent and that parent did not receive an income stream because taxpayer made a dollar_figured prepayment year on date year k made its first capital_contribution of dollar_figurej to g and became a limited_partner c and d made additional capital contributions totaling dollar_figurek commercial operation of the power plant began on date year and project construction was completed later that year on date year k made a capital_contribution and c and d contributed dollar_figuree to g which were from loans of the same amount from e all outstanding construction loans were deemed repaid taxpayer’s return position with its year tax_return taxpayer attached a balance_sheet treating the payment as an asset categorized as investment in partnerships the payment was not otherwise reported on taxpayer’s year return on its year return taxpayer claimed two deductions that totaled dollar_figurem almost precisely half of the dollar_figured transfer the deductions were identified as amortization - in service prior year and amortization - in service this year failing to claim an amortization deduction on its year return taxpayer states that it forgot to claim the deduction in year and requests that it be permitted to amend its year net_operating_loss carryforward to include the dollar_figurem deduction not taken in year taxpayer asserts that for tax purposes the dollar_figured payment should be amortized over the life of the guarantee date year to date year for financial_accounting purposes however taxpayer amortized the dollar_figured payment over the 30-year life of the project during the audit taxpayer has provided inconsistent explanations of the dollar_figured payment stating at one point that taxpayer regards the payment as a fee paid to parent in exchange for parent’s guarantee of equity payments by c and d to g and it is unclear from the facts as to why the deductions claimed on the year return totaled dollar_figurem rather than precisely half of the dollar_figured payment tl-n-6780-99 also for parent’s guarantee of taxpayer’s repayment of one or more loans and later stating in its protest letter that the guarantee relates only to the obligations of taxpayer’s special purpose subsidiaries c and d to make capital contributions to g for purposes of this field_service_advice we assume that taxpayer’s position is as stated in the protest letter taxpayer now asserts that the transaction should be characterized as insurance and as such the payment to parent should be treated as a deductible insurance premium exempt from u s withholding_tax under the business profits article of the treaty and not subject_to tax under sec_4371 law and analysis this advice addresses the international tax issues implicated in the taxpayer’s transaction and also takes into account facts that have been developed since the issuance of the previous field_service_advice by the office of assistant chief_counsel field service on date form of the transaction the form of the transaction at issue is that of a guarantee arrangement between parent and taxpayer under which parent guaranteed that c and d would make equity contributions to g taxpayer compensated parent for the provision of the guarantee by paying parent dollar_figured contemporaneous documentation including the the parent-taxpayer guarantee agreement and agreement of clarification evidences that both parties treated the payment as a guarantee fee for example the agreement of clarification stated that parent’s obligation was to provide a guaranty for taxpayer’s and or its special purpose subsidiary’s equity contributions to the project and for arranging the source of funds for the subsidiary’s actual equity contribution the receiving rights discussed in the mou merely represents an agreed-upon means by which to pay a fee to parent for its surety and assistance services and not a payment to parent for any kind of property interest and taxpayer’s option described in the mou merely allowed taxpayer to prepay the guarantee fee and was not a purchase of any kind of property right from parent moreover parent’s guarantee was a precondition to k’s construction loan and capital contributions to the project whether the transfer of dollar_figured by taxpayer to parent for the guarantee by parent of c and d's equity contributions to g is subject_to tax under sec_4371 of the internal_revenue_code the taxpayer claims that the payment made by taxpayer to parent constitutes a payment for insurance or in the alternative for an indemnity_bond for federal tl-n-6780-99 income_tax purposes and as such falls within the scope of sec_4371 of the code sec_4371 imposes a tax on each policy of insurance indemnity_bond annuity_contract or policy_of_reinsurance issued by any foreign_insurer_or_reinsurer pursuant to sec_4371 the tax is imposed at a rate of four cents on each dollar or fractional part thereof of the premium paid on a policy_of_casualty_insurance or indemnity_bond if issued to or for or in the name of an insured as defined in sec_4372 pursuant to sec_4372 the term foreign insurer is defined as an insurer who is a nonresident_alien_individual or a foreign_partnership or a foreign_corporation the term also includes a nonresident_alien_individual foreign_partnership or foreign_corporation which shall become bound by an obligation of the nature of an indemnity_bond an indemnity_bond is defined under sec_4372 as any instrument by whatever name called whereby an obligation of the nature of an indemnity fidelity or surety bond is made continued or renewed the term includes any bond for indemnifying any person who shall have become bound or engaged as surety and any bond for the due execution or performance of any contract obligation or requirement or the duties of any office or position and to account for money received by virtue thereof where a premium is charged for the execution of such bond the service has long held that an element of risk-shifting from the insured to the insurer and risk-distribution by the insurer is one of the requisites of a true insurance_contract see 312_us_531 that being the case it is clear that sec_4371 which imposes a tax on policies of insurance issued by foreign insurance_companies is not applicable in the instant case because there is no insurance_contract in particular there was no distribution by parent of any purported risk it had with respect to the obligations of its subsidiaries to capitalize g taxpayer earlier asserted that for tax purposes the character of the dollar_figured payment is an insurance premium deductible under code sec_162 dom fs fi p concluded in a date field_service_advice that the payment does not qualify as a deductible insurance premium because the arrangement does not involve sufficient risk shifting to be considered insurance tl-n-6780-99 we recognize that the sec_4372 definition of an indemnity_bond might be interpreted to include within its terms contractual arrangements that might not ordinarily be considered insurance a contract of indemnity may be nothing more than a simple promise to reimburse in such a case outside traditional insurance concepts risk-distribution and risk-shifting are not essential elements of the contract nevertheless within the context of sec_4371 which imposes tax on policies of insurance issued by foreign insurers we are compelled to view the term indemnity_bond as defined in sec_4372 to be an indemnity within the insurance context accordingly to be an indemnity issued by a foreign insurer risk-distribution and risk-shifting are essential elements gen couns mem big_number date parent’s guarantee in the case at hand does not involve sufficient risk-shifting to constitute an indemnity_bond within the context of insurance further implicit in the concept of insurance is that the loss occurs as the result of events that are fortuitous rather than planned intended or anticipated at the time c and d were obligated to provide capital to g c and d were special purpose subsidiaries which had no source of funds other than capital contributions from either taxpayer or parent accordingly parent could create a loss event covered by the guarantee by failing to adequately capitalize c and d since parent had complete control_over whether c and d were able to meet their obligations to g the event covered by the guarantee was not fortuitous from parent’s standpoint therefore the guarantee cannot constitute insurance or an indemnity_bond under sec_4371 and thus is not subject_to the excise_tax under sec_4371 in addition to the fact that the guarantee does not fall within the definition of the term_insurance or indemnity_bond as contemplated by sec_4372 the situation a guarantee of a subsidiary’s obligation by a parent_corporation falls outside the scope of what is contemplated by and taxable under sec_4371 while the insurance premium excise_tax originated in legislation enacted in the format of current sec_4371 was the result of the revenue act of sec_502 p l which amended section of the code the predecessor of sec_4371 the legislative_history of the legislation indicates that while the tax is a revenue raiser it will at the same time eliminate an unwarranted competitive advantage now favoring foreign insurers h_r rep no 77th cong 1st sess the purpose of the insurance excise_tax was also explained as follows in 521_fsupp_70 d n j t he competitive imbalance congress sought to rectify stemmed from the fact that premiums_paid to foreign insurance_companies not engaged in a trade_or_business in the united_states were not subject tl-n-6780-99 to any united_states income_tax including withholding_tax citations omitted thus the attempt was to equalize the competitive positions of domestic insurance_companies that are subject_to united_states taxation and foreign insurers that are not subject_to such tax the situation at hand does not fall within the scope of what is contemplated by sec_4371 in view of the foregoing we conclude that fees received by parent for its guarantee would not be subject_to the sec_4371 excise_tax whether the guarantee payment is subject_to_withholding tax under the code sec_881 of the code provides generally that a foreign_corporation is subject_to a 30-percent tax on amounts received from sources within the united_states as interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_861 sec_862 sec_863 and sec_865 of the code provide rules for determining the source of certain types of income none of these code sections however provide specific rules on the source of guarantee payments where an item_of_income is not characterized by statute or regulation courts have sourced the item by comparison and analogy with the most closely related items of income specified within the statutes 680_f2d_142 ct_cl courts have sourced guarantee fees by analogy to interest because the fees are paid in exchange for the assumption of credit risk see 92_tc_612 aff’d 920_f2d_1335 7th cir 680_f2d_142 ct_cl accordingly because interest is sourced under sec_861 and sec_862 by reference to the residence of the obligor the dollar_figured guarantee fee paid_by taxpayer a u s_corporation is u s source income because parent is not actively engaged in the conduct_of_a_trade_or_business within the united_states any u s source income that it earns would not be considered income effectively connected with a u s trade_or_business such income would therefore be subject_to gross basis taxation as fixed determinable annual or periodic fdap_income under sec_881 of the code if is not otherwise covered by the business profits article of the treaty the dollar_figured transfer is a guarantee fee that constitutes u_s_source_fdap_income subject_to a percent withholding_tax under sec_1442 of the code unless covered by the treaty tl-n-6780-99 whether the business profits article of the treaty exempts the transfer from u s taxation as commercial or industrial profits as noted above taxpayer contends that the fee it paid to parent is a payment for insurance and therefore falls within the scope of sec_4371 taxpayer concludes however that such income is not subject_to taxation under sec_4371 because the income is commercial or industrial profits not attributable to a permanent_establishment in the united_states and thus is exempt from u s taxation under the business profits article of the treaty taxpayer notes that the term industrial_and_commercial_profits is defined under the business profits article of the treaty to include insurance_income as noted above it has been determined that the income received by parent from taxpayer does not constitute insurance_income rather in respecting taxpayer’s form of the transaction we conclude that the dollar_figured payment is characterized as a guarantee fee the business profits article of the treaty provides in part that i ndustrial or commercial profits of a resident of a contracting state shall be exempt from tax by the other contracting state unless such resident is engaged in industrial or commercial activity in that other contracting state through a permanent_establishment situated therein the business profits article of the treaty defines the term industrial_or_commercial_profits as including income derived from the manufacture mercantile insurance agricultural fishing or mining activities from the operation of ships or aircraft from the furnishing of personal services and from the rental of tangible_personal_property other than ships or aircraft such term also includes income derived from real_property and natural_resources dividends interest royalties and capital_gains but only if the right or property giving rise to such income dividends interest royalties or capital_gains is effectively connected with a permanent_establishment which the recipient being a resident of a contracting state has in the other contracting state the technical explanation to the business profits article of the treaty prepared by the treasury_department provides in relevant part that the term ‘industrial or commercial profits’ is defined by setting forth several examples of activities which constitute the active_conduct_of_a_trade_or_business regardless of the fact that the income received by parent does not constitute insurance_income and assuming parent does not maintain a permanent tl-n-6780-99 establishment in the united_states to which its u s source guarantee income is attributable the business profits article of the treaty may exempt such income from u s taxation but only if the guarantee income is derived in connection with the active_conduct_of_a_trade_or_business by parent in country a there is no requirement that parent be engaged in the active_conduct_of_a_trade_or_business within the united_states for such income to qualify for exemption see eg revrul_86_156 1986_2_cb_297 interpreting article iii of the u s - netherlands income_tax treaty as amended by the protocol signed date according to revrul_86_156 however there must be a relationship between the income derived and a trade_or_business conducted by the company in the foreign contracting state id because the language of the business profits article of the treaty is very similar to the language of article iii of the u s -netherlands treaty as amended by the protocol signed date the business profits article of the treaty will exempt u s source industrial_or_commercial_profits from u s taxation provided that such amounts are attributable to a trade_or_business actively conducted by the taxpayer in whole or in part in country a thus if parent is not involved in the active business of providing guarantees the income derived from the guarantee of the equity contributions of c and d should not fall within the purview of the business profits article of the treaty some u s income_tax treaties include an other income article that covers items or classes of income not otherwise covered by the treaty the treaty at issue contains no such provision and thus u s law applies to determine the appropriate tax treatment for such income see sec_894 we do not have sufficient facts on which to base a determination as to whether the guarantee fee if such form is respected will be considered to be attributable to the active_conduct by parent of a trade_or_business in country a thus we cannot make a determination as to whether such income would be exempt from u s taxation under the business profits article of the treaty case development hazards and other considerations application of sec_482 by the service if the treaty applies if you determine that the guarantee payment is industrial_and_commercial_profits under the treaty and thus not subject_to_withholding tax you may want to consider whether sec_482 applies to the transaction at issue tl-n-6780-99 as a transaction between a wholly owned subsidiary and its parent the transaction is generally subject_to the arm’s length standard of sec_482 indeed we are unable to conclude from the facts indicated so far whether the transaction in question is one that would have taken place between unrelated parties or whether it was a transaction that may be subject_to challenge under other code sections or judicial doctrines such as substance over form business_purpose or assignment_of_income holding taxpayer to the form of the transaction and taxpayer’s use of sec_482 principles if the service were to respect the transaction as a guarantee arrangement and determine that the guarantee payment is subject_to_withholding tax because the payment is not derived in connection with the active_conduct_of_a_trade_or_business by parent in country a taxpayer may attempt to disavow the form of the transaction initially chosen payment of a guarantee fee in order to reduce its liability for withholding_tax if it were successful in disavowing its form taxpayer may seek to apply the principles of sec_482 to reduce the consideration attributable to the guarantee fee generally the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 the supreme court has long recognized however that a taxpayer although free to structure his transaction as he chooses once having done so he must accept the consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted taxpayer would be subject_to the strong_proof rule articulated by the tax_court if it were to take a position invoking the substance of a transaction that is contrary to its form the ninth circuit which governs the present case has never adopted the danielson_rule and as a result the tax_court has followed the strong_proof rule there see eg fountain valley transit mix inc v commissioner tcmemo_1996_244 salyer grain milling co v commissioner tl-n-6780-99 tcmemo_1986_165 aff’d 815_f2d_1265 9th cir based upon the strong_proof rule we believe it would be difficult for taxpayer to overcome its burden_of_proof in attempting to disavow the form of the transaction it has chosen even if taxpayer were to meet its burden_of_proof taxpayers are generally not allowed to make affirmative use of sec_482 see eg 602_f2d_270 ct_cl cert_denied 445_us_927 however this general_rule is qualified by sec_1_482-1 which allows taxpayers in certain circumstances to report the results of controlled transactions based upon prices different from those actually charged this regulation leaves open the possibility of filing untimely or amended returns to reflect such results where taxable_income based on allocations or other adjustments with respect to controlled transactions is increased and includes a cross reference to sec_1_6662-6 this section of the regulations restricts taxpayers at least with respect to avoiding penalties to reporting such results only in amended returns that are filed before the service has contacted the taxpayer regarding the corresponding original return or in the case of a cep taxpayer before a written_statement provided at the initial meeting arguably a consistent reading of sec_1_482-1 and sec_1_6662-6 would require that an untimely or amended_return to increase taxable_income for purposes of sec_1_482-1 be made by the deadline provided in sec_1_6662-6 with respect to amended returns or written statements for cep taxpayers the latter deadline is past in this case since examination of the taxable_period is complete and the matter is now in appeals nevertheless sec_1_482-1 does not unambiguously compel this conclusion and the national_office has never reached a view on this issue so in our view there are litigation hazards here as well if you desire you could submit this issue relating to taxpayer’s possible use of the principles of sec_482 to reduce the consideration attributable to the guarantee fee for further field_service_advice earnings stripping provisions based on the information provided the earnings stripping provisions do not materially apply to the transaction in this regard there is no evidence of a long term guarantee by parent of taxpayer’s u s -based financing that would cause taxpayer’s interest payments to be characterized as disqualified_interest under sec_163 tl-n-6780-99 please call if you have any questions paul epstein senior technical reviewer branch office of associate chief_counsel international
